 

Case 1:20-cv-03556-GBD Document 25 Filed 03/01/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee xX
MICHAEL RAGLAND,
Plaintiff,
-against-
: ORDER

CITY OF NEW YORK, BRIAN WILKENS, JOHN :
OR JANE DOES 1-10, : 20 Civ. 3556 (GBD)

Defendants. :
Le eee ee ee ee ee ee eee ee ee ee ee eee X

GEORGE B. DANIF-S, District Judge:
The initial conference scheduled to occur on April 16, 2021 is rescheduled to April 6, 2021

at 9:30 a.m.

Dated: March 1, 2021
New York, New York
SO ORDERED.

dite 4B Dow,
RGE, DANIELS

ITED STATES DISTRICT JUDGE

 
